Title: Report on Several Petitions Seeking Compensation for Property Damaged or Destroyed During the Late War, [19 November 1792]
From: Treasury Department,Hamilton, Alexander
To: 



[Philadelphia, November 19, 1792  Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury, to whom were referred the several petitions in the list hereunto annexed, specified, respectfully makes the following Report, thereupon.

The said several petitions seek compensation for property of the respective petitioners used, damaged or destroyed by the Army of the United States, during the late War with Great Britain.
In the course of the war, the Officers in the several departments of the civil staff were competent to the purposes of liquidating and compensating similar claims, as far as the nature of military service, and other necessary considerations would permit. But as many circumstances conspire to render this power of compensation and relief not adequate to all the cases, in which it was proper they should be applied, the United States in Congress assembled, on the 20th of February 1782 passed the following resolution.
“That a Commissioner for each State, for the purposes hereinafter expressed, be appointed, as follows. He shall be nominated by the Superintendant of the Finances of the United States, and approved of by the Legislature or the Executive of the particular State, for which he shall have been nominated; and upon the death, refusal or inability to act, of such Commissioner, another person to supply his place shall be nominated by the Superintendant of the Finances, and approved of by the Executive, or the Delegates attending in Congress, of the State, for which he shall be nominated, as the Legislature of the State shall direct: That the said Commissioner so appointed, shall have full power and authority, finally to settle the accounts between the State, for which he shall have been nominated, and the United States; that all accounts of monies advanced, supplies furnished, or services performed, between the United States and a particular State, shall be estimated according to the table of depreciation framed by the Board of Treasury on the 29th day of July 1780, in consequence of the resolution of the 28th day of June preceding, to the time the same is extended; provided always, that specific supplies, furnished pursuant to requisitions of Congress, shall be settled agreeably to the prices mentioned in such requisitions: That he be also fully empowered and directed to liquidate and settle in specie value all certificates given for supplies, by public Officers to individuals, and other claims against the United States by individuals, for supplies furnished the Army, the transportation thereof, and contingent expenses thereon, within the said State, according to the principles of equity and good conscience, in all cases, which are not or shall not be provided for by Congress.”
“That the said Commissioners respectively give public and early notices of the times and places of their settling, and the districts within which they settle accounts, that as well the public Officers, as private individuals, may have an opportunity to attend.”
“And it is hereby further recommended, to the several Legislatures of the respective States, to grant the Commissioner, by a law to be enacted for the purpose, a power to call witnesses, and examine them upon oath or affirmation, touching such claims and accounts as shall be produced, for liquidation and settlement.”
On the 3d of June 1784, the following resolutions were passed in Congress.
“That the Commissioners make reasonable allowance for the use of stores and other buildings, hired for the use of the United States, by persons having authority to contract for the same, but that rent be not allowed for buildings which, being abandoned by the owners, were occupied by the troops of the United States.”
“That such compensation, as the Commissioners may think reasonable, be made for wood, forage, or other property of individuals, taken by order of any proper officer, or applied to, or used for the benefit of the army of the United States, upon producing to him satisfactory evidence thereof, by the testimony or one or more disinterested witnesses.”
“That, according to the laws and usages of nations, a State is not obliged to make compensation for damages done to its citizens, by an enemy, or wantonly or unauthorized by its own troops; yet humanity requires that some relief should be granted to persons, who, by such losses, are reduced to indigence and want; and, as the circumstances of such sufferers are best known to the States to which they belong, that it be referred to the several States (at their own expense) to grant such relief to their citizens, who have been injured, as aforesaid, as they may think requisite; and if it shall hereafter appear reasonable, that the United States should make any allowance to any particular States, who may be burthened much beyond others, that the allowance ought to be determined by Congress; but that no allowance be made by the Commissioners for settling accounts, for any charges of that kind against the United States.”
These resolutions appear to the Secretary to have made provision for the different descriptions of cases, as proper, all circumstances considered, as could well have been devised. If it has not answered every equitable purpose, which ought to have been answered, it must be owing to a defective execution.
It is indeed suggested, that by reason of the Commissioners not having been, a sufficient time, in the execution of their offices, from having been less time, in proportion, in some States that in others, from having used unequal degrees of diligence, many claims have failed of a settlement, as well founded as others that were adjusted, and in a greater degree in some States than in others.
There is, probably, foundation for both these suggestions; yet a remedy is both difficult and dangerous. The discretion vested in the Commissioners was originally a very delicate one. It could only be advantageously exercised by persons immediately in the scenes, where compensations were demanded, who could make a minute enquiry into circumstances, and judge of the personal character and credit of witnesses. The subsequent lapse of time has added to the difficulty of investigating satisfactorily claims, which generally rest on evidence merely oral, and which intrinsically are liable to much vagueness, exaggeration and abuse.
Many of them are barred by the Acts of limitation. It is presumed, that the extreme danger of abuse, with regard to the public, is a sufficient reason for maintaining strictly that bar against claims of such a complexion, though there may be cause to regret individual hardships in consequence.
From the difference in the situation of the Accounting Officers of the Treasury, compared with that of the Commissioners, in respect to the means of investigation, a doubt has been entertained, whether they were competent to the adjustment of similar claims, as far as they have been recognized by the Acts of Congress, and have been preferred in time. But on more full and mature consideration, it is conceived, that their power is competent to such adjustment, and, unless otherwise directed, they will proceed accordingly; duly impressed, nevertheless, with the necessity of extraordinary caution and circumspection.
The Secretary, upon the whole matter, respectfully submits it, as his opinion, that it is advisable, carefully to forbear a special interposition of the Legislature, in favor of similar claims.

Alexander HamiltonSecry. of the Treasy.
Treasury DepartmentNovember 19th. 1792.

